Citation Nr: 0925146	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-31 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left knee 
chondromalacia patella, status post meniscectomy (left knee 
injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the U.S. Army from May 
1967 to October 1974 and from February 2005 to November 2005.  
The Veteran also served on active duty for training (ACDUTRA) 
with the Army National Guard from August 2004 to September 
2004 and from October 2004 to December 2004. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which denied service connection for the above-
referenced claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

The Veteran has essentially claimed that he has a left knee 
injury that is related to his period of active service.  
Specifically, he has claimed that while serving on active 
duty in the Army National Guard, in August 2004, he injured 
his left knee.  As indicated above, and as reflected in the 
claims folder, the Veteran served on active duty in the Army 
National Guard from April 5, 2004 to August 6, 2004, from 
August 7, 2004 to September 30, 2004, and from October 1, 
2004 to December 5, 2004.

The Veteran's service treatment records were obtained, which 
show that he was diagnosed with a left knee disorder during 
is National Guard service.  An October 1996 service treatment 
record reflects that he was diagnosed with a degenerative 
tear of the left medial meniscus.  He underwent a left 
arthroscopy and joint debridement in November 1996.  In May 
1998, the Veteran was diagnosed with chondromalacia, medial 
femoral condyle of the left knee.

A review of the claims file reveals that a Line of Duty 
Investigation (LODI) was conducted by the Army National Guard 
with regards to the Veteran's reported 2004 left knee injury.  
A January 2005 letter from the Nevada Military Department 
Office of the Adjutant General reflects that a finding was 
made that the Veteran's left knee injury occurred "In the 
Line of Duty."  Associated with the January 2005 
determination is a December 2004 statement from the Veteran, 
in which he described the circumstances of his injury, and a 
December 2004 Statement of Medical Examination and Duty 
Status, wherein the examiner indicated that the Veteran 
injured his left knee while exercising on active duty.

To properly evaluate this claim of service connection, all of 
the veteran's periods of active and inactive duty for 
training should be identified.  Steps should also be taken to 
ensure that all associated medical records during his periods 
of ACDUTRA and INACDUTRA have been associated with the claims 
file.

The Veteran underwent a VA joints examination in April 2007, 
at which time the Veteran reported having sustained a left 
knee injury in 2004 while on active duty.  Following a 
physical examination, he was diagnosed with chondromalacia of 
the pateofemoral joint, degenerative changes.  However, the 
VA examiner did not provide an opinion as to the etiology of 
the Veteran's knee condition and did not address whether his 
current left knee condition was related to an injury or 
disease incurred during a period of ACDUTRA or to an injury 
incurred during a period of INACDUTRA.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the etiology of the Veteran's left knee disorder in 
order to determine whether his condition was incurred in or 
aggravated by his period of active service.  As such, on 
remand, a VA examiner should review the Veteran's claims file 
so that a medical nexus opinion may be obtained.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify all 
of the veteran's periods of ACDUTRA and 
INACDUTRA.  The AMC/RO should be advised 
that a summary of the points earned would 
not be useful.

2.  The RO/AMC shall arrange for an 
appropriate VA examiner to review the 
Veteran's claims file, to include a review 
of the Veteran's service treatment 
records, all information relevant to his 
military service, the results of any 
clinical evaluation and/or tests, and a 
copy of this Remand.  If possible, this 
review should be performed by the same VA 
examiner who conducted the Veteran's April 
2007 VA joints examination.  Following 
this review, the examiner should opine 
whether it is as least as likely as not 
(50 percent or more likelihood) that any 
diagnosed left knee condition had its 
onset in, or is otherwise related to the 
Veteran's period of active service; is 
caused by an injury which was incurred 
during a period of INACDUTRA or was caused 
by disease or injury which was incurred 
during a period of ACDUTRA.  The examiner 
should be given a list of the veteran's 
periods of active service, ACDUTRA and 
INACDUTRA. 

The examiner should specifically address 
the veteran's contention that his current 
knee disability is due to sustaining a 
left knee injury while on active duty in 
August 2004.   

The examiner is requested to provide a 
rationale for all opinions expressed.  If 
the examiner finds it impossible to 
provide the requested opinion without 
resort to pure speculation, he or she 
should so indicate and should further 
explain why an opinion cannot be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for service connection 
for a left knee injury.  If the benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




